Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the amendment filed 2/5/2021. Applicant amended claims 1 and 6, cancelled claims 3, 11, 15 and 19; claims 1 – 2, 4 – 10, 12 -14, 16 – 18 and 20 are pending in this application.

Allowable Subject Matter
Claims 1 – 2, 4 – 10, 12 - 14, 16 - 18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, applicant assigns criticality to the claimed ratio (spec. page 11, line 4 – page 12, line 23) for reducing the size and weight of the valve while it operates satisfactorily without a biasing member. A person having ordinary skill in the art would not be motivated to modify the combination of UK Patent Document (941,421) and US Patent Application Publication to Schmidt et al. (2012/0273700) to meet the claimed dimension ranges without improper hindsight. Further regarding claim 6, a person having ordinary skill in the art would not be motivated to modify the cited art to provide a frictional force such that “a flow force of the fluid applied to the poppet is higher than a frictional force of the friction portion applied to the rod, such that the valve is prevented from being closed by the flow force even in a state in which an overall pressure of the pilot gas is eliminated due to a malfunction of the valve.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753